July 1 , 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Institutional Cash Advantage Funds (the "Registrant") 1940 Act No: 811-21075 1933 Act No: 333-86182 CIK: 0001171061 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended April 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Elyse Cardona Elyse Cardona Paralegal EC/ Enclosures
